Exhibit SUBSIDIARIES OF GLOBAL SOURCES LTD. (as at April 30, 2009) Name Jurisdiction of Organization 2B HK Limited Hong Kong A.S. Mediaconsult Ltd. Republic of Cyprus ASM Business Services Limited Cayman Islands China Magic Sourcing Limited Hong Kong China Media Advertising Inc. Liberia China Sourcing Fairs FZ-LLC United Arab Emirates - Dubai China Sourcing Fairs Limited British Virgin Islands Earldom Ltd. British Virgin Islands E-Commerce International Ltd. Bermuda eMedia Asia Limited Barbados Equitable Accounting Services Ltd. Hong Kong Event Marketing Services Ltd. Hong Kong Export Media Ltd. British Virgin Islands Fertile Valley Pte Ltd. Singapore Floro Company Ltd. Hong Kong Fortune Valley Ltd. Mauritius Global Alliance Investment Holdings Limited British Virgin Islands Global City Properties Limited British Virgin Islands Global Exhibitions (Singapore) Pte Ltd. Singapore Global Silver Ocean (Shanghai) Limited British Virgin Islands Global Sources Advertising (Shenzhen) Co., Ltd. People’s Republic of China Global Sources Auctions Limited Cayman Islands Global Sources Direct (HK) Limited Hong Kong Global Sources Direct Limited British Virgin Islands Global Sources Direct (Shenzhen) Limited People’s Republic of China Global Sources Exhibitions Co. Ltd. Taiwan Global Sources Exhibitions (Shanghai) Co. Ltd People’s Republic of China Global Sources Investment Holdings Limited British Virgin Islands Global Sources Limited Hong Kong Global Sources Properties (Shenzhen) Co. Ltd. People’s Republic of China Global Sources Properties Consultant (Shanghai) Co. Ltd. People’s Republic of China Global Sources Properties Ltd. Hong Kong Global Sources Research Foundation Ltd. British Virgin Islands 135 Name Jurisdiction of Organization Global Sources Technologies Ltd. Bermuda Global Sources USA, Inc. USA – Delaware Hillcrest Services Ltd. British Virgin Islands Japan Publishing Ltd. Japan Lazenby Services Ltd. British Virgin Islands Magic Exhibitions Hong Kong Limited Hong Kong Magic Sourcing Hong Kong Limited Hong Kong Media Data Systems Pte Ltd. Singapore Media Advertising Limited Cayman Islands Pine Grove B.V. Netherlands Publishers Representatives Ltd. Hong Kong Steady Access Resources Ltd. British Virgin Islands Targeted Marketing Promotions Corp. Liberia Trade Magazine Productions Ltd. Hong Kong Trade Management Software Limited Cayman Islands Trade Media Holdings Limited Cayman Islands Trade Media Limited Cayman Islands Trade Media Marketing Service Limited Hong Kong Trade Point Hong Kong Ltd. Hong Kong World Executive’s Digest Limited Cayman Islands 136
